
	
		II
		111th CONGRESS
		1st Session
		S. 1440
		IN THE SENATE OF THE UNITED STATES
		
			July 10, 2009
			Mr. Wyden introduced the
			 following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To establish requirements applicable across the military
		  departments for the retention in the Armed Forces of members who seek to remain
		  in the Armed Forces following an injury or disability incurred in the line of
		  duty in the Armed Forces.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Wounded Warrior Retention Act of
			 2009.
		2.Uniform requirements
			 applicable to the retention in the Armed Forces of members seeking to remain in
			 the Armed Forces following injury or disability in the line of
			 dutyThe retention in the
			 Armed Forces of a member of the Armed Forces (including a member of the
			 National Guard or Reserve) who seeks to remain in the Armed Forces following an
			 injury or disability suffered or incurred in the line of duty in the Armed
			 Forces shall be subject to the requirements as follows:
			(1)A member shall be
			 considered for retention if the member has previously been deployed abroad in
			 the Armed Forces.
			(2)A member shall be
			 considered for retention if the member has served at least one year in the
			 Armed Forces or such lesser period as the Secretary of the military department
			 concerned shall prescribe for purposes of this section.
			(3)A member may be
			 denied retention if—
				(A)the injury or
			 disability of the member was incurred through the misconduct or willful
			 negligence of the member, or during an unauthorized absence of the
			 member;
				(B)the Secretary of
			 the military department concerned determines that the member would not be able
			 to work in a military environment without adversely affecting the member's
			 health, posing a risk to other members of the Armed Forces, or requiring undue
			 loss of time for medical treatment; or
				(C)the Secretary of
			 the military department concerned determines that the member would be incapable
			 of serving in the Armed Forces for at least one year after retention, or such
			 shorter period after retention as the Secretary of Defense shall prescribe for
			 purposes of this section.
				(4)A member so
			 retained who is unable to perform the duties of the military occupational
			 specialty to which assigned when injured or disabled shall be assigned—
				(A)to limited duty
			 within such military occupational specialty consistent with the member's
			 capabilities; or
				(B)to retraining for
			 assignment to a military occupational specialty consistent with the member's
			 capabilities.
				(5)Any physical
			 evaluation (including any fitness test) of a member so retained shall take into
			 appropriate account the nature and extent of the injury or disability of the
			 member, and failure of completion of such a physical evaluation, alone, shall
			 not disqualify a member for retention.
			(6)The retention of
			 a member so retained shall not affect the eligibility of the member for
			 promotion or assignment to specialized training necessary for advancement as a
			 member of the Armed Forces as otherwise provided by law.
			
